                        Case 1:19-cv-09101-ER Document 36 Filed 07/08/20 Page 1 of 1

                              Michael Faillace & Associates, P.C.
                                                    Employment and Litigation Attorneys

            60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
            New York, New York 10165                                                                  Facsimile: (212) 317-1620
            _________



                                                                                            July 8, 2020
            VIA ECF
            Hon. Edgardo Ramos
            United States District Court
            Southern District of New York
            40 Centre Street
            New York, NY 10007


                     RE:      Maldonado Isidro et al v. Bay Seafood Cuisine East 49th, LLC
                              19-cv-09101-ER

            Hon. Edgardo Ramos:
                     Our office represents the collective Plaintiffs in the above-referenced matter. I am writing to
            request a three-week extension of the time to file the motion for default judgment, from today, July
            8, 2020 until July 29, 2020. This is the second request for an extension, which was originally granted
            on or about June 16, 2020 to adjourn the motion deadline until today.
                     The reasons for the request are the same as in the June 16, 2020 letter to your Honor. As
            COVID has made communication and in-person meetings difficult with our clients, we have had
            some delays in getting all the declarations signed.
                     As of today, we have declarations for three of the five clients. The remaining two clients
            assure us that they will have the declarations returned to us in the next week. At that time, we will be
            able to file the default without further delay.
                     Defendants have not appeared since their attorneys withdrew and have not been contacted
            regarding this request.
                     I appreciate the Court’s time and attention to this matter and await your response.

Plaintiffs' request for an extension of the time to file a motion for default
judgment until July 29, 2020 is granted.                                                                        Best regards,

It is SO ORDERED.                                                                       s/s Kevin S. Johnson, Esq.
                                                                                        Kevin S. Johnson, Esq.
                                                                                        Michael Faillace & Associates, P.C.
                                              7/8/2020




                                       Certified as a minority-owned business in the State of New York
